Citation Nr: 1415315	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2, 1970 to June 30, 1970.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Charleston, South Carolina.

The Board observes that the Veteran is represented in this matter by a private attorney.  The record reflects that in December 2013, the attorney attempted to withdraw from representing the Veteran.  In a January 2014 letter to the Veteran and the attorney, the Board explained that the attorney's decision to withdraw from representation after certification of an appeal to the Board is not a unilateral choice to be exercised at the discretion of the representative.  The Board informed the attorney that he needed to file a motion for withdrawal with the Board showing good cause for the withdrawal. The attorney was given 30 days to respond.  The attorney did not respond.  Without a showing of good cause, the Board must deny the attorney's request to withdraw.  Thus, the attorney remains the Veteran's representative of record before the Board.  See 38 C.F.R. 20.608.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.


FINDINGS OF FACT

1. The Veteran was a member of the United States Marine Corps Reserves from March 4, 1970 through June 1, 1970. 

2. On June 1, 1970, the Veteran was discharged from the United States Marine Corps Reserves to enlist in the United States Marine Corps.  

3. The Veteran had active service from June 2, 1970 until he was discharged for reasons other than for a service-connected disability on June 30, 1970. 

4. The Veteran's active service did not total at least 90 days.


CONCLUSION OF LAW

The Veteran does not have qualifying service for pension benefits, and his claim for non-service-connected pension benefits is without legal merit. 38 U.S.C.A. §§ 101, 1521(j) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

As will be explained below, there is no legal basis upon which the benefits may be awarded and the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Non-service-connected Pension - Laws and Regulations 

VA will pay a pension to each veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his own misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002). 

In pertinent part, eligibility for a pension may be established by a veteran having active duty service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2013). 

Thus, eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) (non-service-connected pension benefits are payable to a veteran who served for 90 days or more during a period of war).  Non-service-connected pension benefits may be awarded if the claimant served less than 90 days during a period of war and was discharged or released from service for a service-connected disability. 

"Periods of war" are defined by VA regulations to include the Vietnam Era (February 28, 1961 through May 7, 1975).  The Veteran's military service was during the Vietnam Era.  38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2(f).  The Veteran is not service-connected for any disabilities. 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  The term "active duty" means full time duty in the Armed Forces, other than ACDUTRA. 38 U.S.C.A. § 101 (21)(A). 

Qualifying service for a non-service-connected pension is the total period of active service, exclusive of time spent on furlough, on unpaid absence without leave (AWOL), under arrest without acquittal, in desertion, or while undergoing sentence of court martial. See 38 C.F.R. § 3.15.  It does not include inactive Reserve service. 


Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Eligibility for Non-service-connected Pension

The Veteran seeks entitlement to a non-service-connected pension.  The following has been argued on behalf of the Veteran: the Veteran reported for boot camp on March 4, 1970 and began active service on that date, he was sent home on May 5, 1970 on medical leave, he reported to Ft. Jackson in South Carolina at the conclusion of this leave on June 2, 1970, and he was sent from Ft. Jackson to Parris Island, South Carolina to complete his basic training.  The Veteran and his representative indicate that this entire period was active duty and that the Veteran served at least 90 days of active duty. 

The threshold issue in this case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements must then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue. 

The Veteran's DD Form 214 indicates that the Veteran had 29 days of total active service prior to an honorable discharge on June 30 1970.  The DD Form 214 further indicates that the Veteran had 2 months and 28 days of other service, and total service of 3 months and 27 days.   

His service personnel records show that he entered the United States Marine Corps Reserves on March 4, 1970.  His enlistment contract with the United States Marine Corps from June 2, 1970 indicates that he had 2 months and 28 days of inactive federal service.  There is no 90 day period of active duty service documented in the service personnel records.  

Therefore, it is clear that the Veteran had 29 days of active service, and the remainder was inactive service.  The Board is obligated to accept the service department's verified dates of service as accurate.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Therefore, the Board finds the service department records to be of greater probative value than the Veteran's assertions concerning his military status and must find that he did not serve on active duty for 90 days for consideration for a non-service-connected pension.  

In Sabonis v. Brown, the United States Court of Appeals for Veterans Claims held that in cases in which the law is dispositive a claim for entitlement to VA benefits should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) at 430.  As the Veteran does not have the requisite 90 days of active service during a period of war, the provisions of 38 U.S.C.A. §§ 101(29) and 1521, as well as, 38 C.F.R. §§ 3.2 and 3.3 preclude eligibility to non-service-connected pension benefits.  Accordingly, the claim must be denied based on a lack of entitlement under the law.


ORDER

Eligibility for non-service-connected pension benefits is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


